 O'CONNOR PLAYDON GUBEN & INOUYE LLP
 A LIMITED LIABILITY LAW PARTNERSHIP

 JERROLD K. GUBEN           3107-0
 733 Bishop Street, Suite 2400
 Honolulu, Hawaii 96813
 Telephone: (808)524-8350
 Facsimile: (808)531-8628
 JKGaopgilaw.com

 Attorney for Plan Proponents
 AGU PLUS,LLC and AGU-V,INC.

                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF HAWAII

 In re                                              Case No. 19-01529
  AGUPLUS,LLC,                                      Case No. 19-01530
                                                   (Chapter 11)
                        Debtor and                 (Jointly Administered)
                        Debtor-in-Possession.

 In re
  AGU-V,INC.,
                        Debtor and
                        Debtor-in-Possession.       Judge: Honorable Robert J. Faris


           DISCLOSURE STATEMENT FOR DEBTORS'JOINT
       CHAPTER 11 LIQUIDATING PLAN DATED NOVEMBER 23,2020

                        This Disclosure Statement(
                                                 "Disclosure Statement"
                                                                      ) relates to the

 accompanying Debtors' Joint Chapter 11 Liquidating Plan dated November 23,2020

("Plan"). The Plan proposes to restructure the financial affairs of AguPlus, LLC



606515v1\14-1101..1KG
8140668 4



U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 1 of 41
(
"AguPlus")and Agu-V, Inc. ("Agu-V"), through the formation of a Liquidation

 Trust for the benefit of creditors. You may be entitled to vote on the Plan.

                      The voting rules are explained below, along with a summary ofthe Plan

 and other relevant information. This Disclosure Statement is explanatory only. The

 Plan will be the binding document, if it is confirmed by the court.

                      YOUR RIGHTS MAY BE AFFECTED. READ THIS DISCLOSURE

 STATEMENT AND THE PLAN CAREFULLY AND DISCUSS THEM WITH

 YOUR ATTORNEY (IF YOU DO NOT HAVE AN ATTORNEY, YOU MAY

 WISH TO CONSULT ONE). DEFINITIONS AND RULES OF CONSTRUCTION

 ARE AS SET FORTH BELOW AND IN THE PLAN.

 I.       BACKGROUND'

          A.          Brief History of the Company

                      AguPlus is a Hawaii limited liability company that registered with the

 State of Hawaii Department of Commerce and Consumer Affairs("DCCA")to do

 business as a Japanese ramen restaurant in the State of Hawai`i on May 24, 2013.-




'Drawn in part from the First Amended Complaint in the case ofHannan Ribiyou
Kabushikigaisha v. Personal Representative ofthe Estate ofHisashi Teddy
 Uehara, et aL, Civil No. XX-XXXXXXX(First Circuit, State of Hawaii).
 2 AGUPIus was originally registered under the name Je Rei Hu, LLC. Thereafter,
 on June 27, 2013,the company was renamed Buzinkus, LLC. On August 12,
 2016,the company was renamed AguPlus,LLC.

 606515v1119-11WKQ-
                                                -2-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 2 of 41
                      The man behind the concept ofthe Agu ramen restaurants was Hisashi

Uehara ("Uehara"), who was born in Okinawa, Japan, and moved to Hawaii at the

age of 14. Uehara told people that he learned to cook from his mother and

grandmother in Japan and had researched how to make ramen by tasting various

types of ramen from Hokkaido to Kyushu.

                      In 2013, Hisashi opened his first ramen shop at 925 Isenberg Street,

Honolulu, Hawaii 96826(
                      "Isenberg Restaurant"
                                          ). The Isenberg Restaurant was

modeled after ramen shops found in in Japan. Uehara claimed that all of the

ingredients for the ramen were ordered from Japan. Whether or not that statement

was true, the business was immediately successful.

                      After opening the Isenberg Restaurant, AguPlus would go on to open 5

more restaurants in Honolulu located at 1200 Ala Moana Blvd.,Suite 657,Honolulu,

Hawaii 96814("Ward Restaurant"
                             ), 590 Farrington Hwy #524, Kapolei, Hawaii

96707(
     "Kapolei Restaurant"
                        ), Suite 2054, 1450 Ala Moana Blvd., Second Floor,

Honolulu, Hawaii 96814(
                      "Ala Moana Restaurant"
                                           ),2146 Kalakaua Avenue,#101,

Honolulu, Hawaii 96815(
                      "Waikiki Restaurant"
                                         ), and 98-1005 Moanalua Road,

#545, Aiea Hawaii 96701(
                       "Pearlridge Restaurant"
                                             ). In addition, AguPlus rented

space at 2300 N King St., Suite 101, Honolulu, Hawaii 96819 as a central kitchen

where all ofthe ramen dishes were prepared and sent to the various locations.




606515v11194101-1KG
                                               -3-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 3 of 41
                      Uehara held himself out to the public as the "owner" ofthe Agu ramen

 restaurants although that was not true.

                      On July 28,2016,after meetings with Uehara and attorney Grant Kidani

("Kidani"), hearing about the initial success of his restaurants, and hearing about

 Uehara's plans to expand his ramen shops across the U.S. mainland, a Japanese

 company named Hannan Ribiyou Kabushikigaisha("Hannan")decided to acquire a

60% membership interest in AguPlus pursuant to the Buzinkus, LLC Member

Interest Purchase Agreement.' The minority 40% member of AguPlus was Agu

Ramen,LLC,a Texas limited liability company which was 100% owned by Uehara.

 Uehara was the appointed as Manager of AguPlus while Hannan was a passive

 investor and lender.

                      In 2016, AguPlus registered the service mark "Agu a ramen bistro" and

embarked on opening 3 Agu Ramen locations in the Houston, Texas area and 6 other

 locations across Texas, including at Mockingbird Avenue in Dallas.

                      From 2014 to 2018,AguPlus won numerous culinary awards in Hawaii;

including, but not limited to, being a multiple-time recipient of the prestigious




3  Pursuant to that certain Capital Infusion Agreement dated December 31, 2018
(
"Capital Infusion Agreement"    ),Hannan made a further equity investment of
$1,401,820.00 into AguPlus and, by agreement, increased its membership interest
to 90% thereby diluting Agu Ramen LLC's membership interest to 10%.

605515v1‘19-110l1KG
                                                -4-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 4 of 41
Honolulu Magazine Hale Aina Awards. By the end of2018, Agu Plus had expanded

to having approximately 14 stores, 7 in Hawaii and 7 in Texas.4

                       In February 2018, Hannan loaned AguPlus the sum of $1.0 million

pursuant to a promissory note for the purposes of providing necessary working

capital to keep AguPlus' business operating.

                       In May 2018, Hannan entered into the Iyo Stock Purchase Agreement

and sold the stock ofthe entity now known as Agu-V,Inc. to AguPlus, which owned

the real property located at 4490 Pahoa Avenue, Honolulu, Hawaii (the "Kahala

Property"
        )valued at over $1,650,000. Under the Iyo Stock Purchase Agreement,

Hannan received a promissory note back from AguPlus for $1,630,000.

                       In the first few months of 2019, AguPlus had again run out of money

and Uehara approached Hannan for another loan. Hannan decided not to loan or

invest any more money into the business because of Uehara's failed management.

Hannan knew that Uehara had over-expanded too quickly, but did not know the full

extent ofthe fraud and self-dealing in which Uehara engaged in with others. Despite

Hannan's instruction to Uehara to cease any further expansion, Uehara proceeded to

attempt to start competing businesses under his own control in Cupertino, California;


4 The Texas locations included, Washington Avenue, Houston, TX; Lone Star
Drive, Sugar Land,TX; Mockingbird Lane, Dallas, TX; Wilcrest Green Drive,
Houston, TX; Elridge Parkway, Houston, TX; Westheimer Road, Houston, TX;
NASA Parkway, Houston, TX; Mason Road, Katy, TX; Cinco Ranch Boulevard,
Katy, TX; and Wilcrest Green Drive, Houston, TX.

606515v1V19-1101.1KG
                                                -5-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 5 of 41
Seoul, South Korea, the Philippines, Japan, Taiwan, Vietnam and Canada with the

assistance of others, using the intellectual property of AguPlus and the money that

had been loaned by Hannan and Finance Factors, Limited, as discussed below.

                      Despite the initial financial success of the restaurants, and the

popularity of AguPlus' food with locals and food critics, AguPlus failed to turn a

profit in any year since 2016. From August of2016 to December of2016, AguPlus

reported a Net Income loss of $352,068.72. In 2017, losses reported by AguPlus

were $2,355,072.69. In 2018, AguPlus lost a staggering $4,335,738.61.

                      Unbeknownst to Hannan, AguPlus' losses included substantial self-

dealing by Uehara and Kidani, and the use ofAguPlus' assets and the money loaned

by Hannan to fund their own competing business enterprise. In the meantime,

Uehara and his wife consulted with attorneys in order to protect all of Uehara's ill-

gotten gains from the reach of his creditors, including Hannan, by engaging in

transactions to hinder, delay and defraud them.

                      When Hannan raised concerns about AguPlus' financial losses

beginning in 2016 and 2017, Uehara told Hannan that the Hawai`i restaurant

industry was unforgiving and assured Hannan that more money was the only thing

needed to help with the expansion and to make the restaurants profitable. During

this time, Hannan trusted Uehara and believed in the concept of the restaurant,




606515v1119.110\JKG
                                              -6-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 6 of 41
investing and loaning a total of over $8,000,000.00 into AguPlus. However, as

discussed herein, Hannan's trust turned out to be wholly misplaced.

                      In May 2019, a news story in Hawaii broke that employees at the

Pear!ridge Restaurant were not paid. Employees complained that they also were not

paid in February 2019. Uehara again asked Hannan for more loans. Hannan hired

counsel in Hawaii to investigate and, if there was sufficient cause to do so, to bring

claims against Uehara and others based on their actions as discussed below.

Hannan's counsel hired a forensic accountant and started to gather information

regarding Uehara and Kidani's actions.

                      On July 12, 2019, Hannan filed a lawsuit against Uehara, Agu Ramen,

LLC and others in the United States District Court for the District of Hawaii. As

discussed below, after this case was filed, Hannan engaged in settlement discussions

with Uehara and Kidani and attended a court-ordered mediation with Uehara about

his resignation as Manager of AguPlus, appointing a replacement manager, and

authorizing the filing of Chapter 11 cases for AguPlus and Agu-V.

                      On or about November 19, 2019, Uehara died. However,just before

his death, Uehara resigned as Manager of AguPlus, appointed a replacement

manager, authorized the hiring of bankruptcy counsel, and authorized the filing of

Chapter 11 cases for AguPlus and Agu-V.




606515v1119-1101JKG
                                               -7-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 7 of 41
                      On November 29, 2019, AguPlus and Agu-V filed their voluntary

petitions for bankruptcy relief. This revealed hundreds of thousands of dollars

wasted due to lavish corporate spending by Uehara and Kidani. Specifically, Uehara

took a $30,000.00 Management Fee each month regardless of AguPlus' profitability.

From 2016 to 2019, Uehara paid himself $1,020,471.20 in Management Fees,

$102,595.88 in rent for his apartment in Texas, $327,893.90 for other personal

expenses. Uehara also expensed personal food and other costs in the amount of

$189,140.87 to AguPlus under the guise of"Market Research." Many ofthe meals

charged as "Market Research" involved dining at restaurants that did not even

compete with AguPlus (i.e., KFC, California Pizza Kitchen, Golden Dim Sum etc.)

and there also were charges that did not appear to have any connection to the

restaurant business (i.e., a $1,033.79 expense at Tiffany & Co.).

                      In addition to these corporate excesses, Kidani also billed and collected

from AguPlus substantial legal fees in the amount of$340,636.18 from June of2017

to June of 2019 and enjoyed over a hundred comped meals at AguPlus' various

restaurants. Additionally, Kidani and Uehara directed loan funds from Agu-V to be

used to pay hundreds ofthousands of dollars oflegal fees to The Kidani Law Center.

During this two-year time period, AguPlus was not involved in any legitimate

litigation or corporate acquisitions in Hawaii that would explain Kidani's excessive

and unsubstantiated legal fees and costs.



606515v1419-1101JKG
                                                  -8-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 8 of 41
         B.          Instead of formulating a Workable Business Plan, Uehara, with
                     the help of Kidani,formed separate legal entities to shield new
                     restaurants from AguPlus and its creditors.

                     In 2018, during the year of AguPlus' worst financial losses in any year

of its operation, Uehara and Kidani saw the writing on the wall and set into motion

their plan to operate "AGU a ramen bistro" restaurants outside of the AguPlus

corporate framework, thereby leaving Hannan and creditors of AguPlus with their

debt while attempting to start their competing business in newly-formed entities

under their control.

                     The first phase oftheir plan consisted of using separate legal entities —

Agu Express, Inc.5 and Agu Ramen Cupertino, LLC6 — to operate new "AGU a

ramen bistro" restaurants in Seoul, South Korea and Cupertino, California using

AguPlus' logo, namesake, equipment, and recipes without Hannan's knowledge.

These actions were taken in secret, as AguPlus' corporate documents(1) contained




5 Agu  Express, Inc. is a for-profit corporation organized and incorporated in the
State of Texas. Uehara was the President of Agu Express and Kidani is its
Secretary, Treasurer and Director.
  Agu Cupertino LLC is liability company organized and authorized to do business
under the laws ofthe State of California. The initial Articles of Organization for
Agu Cupertino was filed on October 1, 2018, listing Alexander Kidani as the agent
for service of process. The mailing address for AGU Cupertino is the same
address as Kidani's law firm,"The Kidani Law Center".


606515v1V19-110UKG
                                                 -9-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 9 of 41
 a non-compete clause' that prevented such conduct, and (2) prevented Uehara from

 unilaterally selling the intellectual property, which was expressly held in the name

of AguPlus8. After Hannan initiated litigation against Uehara and these entities in

the U.S. District Court, Uehara took the position that his actions as Manager of

AguPlus could not be challenged.

                      AguPlus' corporate records have revealed at least two "board

 meetings" took place wherein Uehara and Kidani attempted to legitimize their

efforts. Specifically, on February 14, 2018,two meetings took place under the guise

of an Executive Officers meeting, despite the fact that such meetings took place

without majority owner Hannan's participation.                    See Memorandum of

 Understanding dated February 14,2018. Kidani and Uehara were the sole attendees.

                      The first set of meeting minutes confirmed that,"Hannan has declined

to infuse more capital for expansion ofthe business" so Angel Capital'"shall acquire




7 Article 4.7 of AguPlus' Operating Agreement states that,"[n]either the Members,
Manager, nor any affiliate of a Member may engage or invest in any business
which competes directly or indirectly with the Company's business."
8 Article 3.2 ofthe Operating Agreement also provides that the "Company
[AGUPlus]shall hold all Company Property in the name ofthe Company and not
in the name of any Member or Manager. The Members shall not have any
ownership interest in such Property."
9 Angel Capital, Inc. is a corporation organized in the State of Hawaii. Kidani is
the President, Secretary, and Director of Angel Capital. All other officers of Angel
Capital share Kidani's last name (Alexander Kidani, Astra Kidani, and Penny
Kidani). The Kidani Law Firm is the registered agent for Angel Capital.

606515v1119-110IJKG
                                               -10-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 10 of 41
the rights in South Korea and Shanghai with the AGU brand and recipes for $10,000

per County [sic] due within 90 days after opening in that County" and that Angel

Capital "shall be given the rights to use the marks and menu of AGU Ramen."

                     The second set of meeting minutes stated that Angel Capital "shall

acquire the rights in California, Oregon,Nevada and Washington State, Illinois with

the AGU brand and recipes [sic] for $10,000 per State due within 90 days after

opening in that State", and Angel Capital "shall be given the rights to use the marks

and menus of AGU Ramen."

                     Both of the foregoing "board meetings" took place without Hannan's

knowledge. The minutes for both ofthese meetings were signed only by Uehara as

Manager/Member of AGUPIus and Kidani as President of Angel Capital and were

not provided to Hannan. These meeting minutes were attached to the August 16,

2018, Memorandum of Understanding that was supposedly entered into between

AguPlus, AGU Express and Angel Capital to "expedite the restructuring of

operations noting that AGU Express would pay AGUPlus $46,845.00 to open new

restaurants using AguPlus trademarks and AguPlus "does grant, assign and give all

rights to ANGEL CAPITAL INCJAGU EXPRESS INC. to continue the expansion

of AGU RAMEN in all new locations it can develop in USA and Internationally."

                     With the fraudulent assignments in place, Kidani and Uehara opened a

"AGU a ramen bistro" restaurant in Seoul, South Korea, using AguPlus' funds and



606515v1119-110UKG
                                              -11-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 11 of 41
intellectual property. The South Korea restaurant was established on September 18,

2018, has been open since November 2018, bearing the recognizable"AGU a ramen

bistro" logo, design and colors. The restaurant offered the same menu offered by

AguPlus' restaurants in Texas and Hawaii to its customers. Despite its obvious

similarities, these restaurants were established to shield them from AguPlus'

creditors, including Hannan.

                    Uehara and Kidani's ambitious plan did not stop at South Korea. On

October 1, 2018, AGU Cupertino was registered with the California Secretary of

State and set to open an "AGU a ramen bistro" restaurant in Cupertino, California.

AguPlus' records revealed that Uehara caused AguPlus' equipment to be shipped

from AguPlus' Texas storage facility to the Cupertino location including, but not

limited to, a deep fryer, cash registers, a digital dining POS computer, printers,

bowls, a noodle cooker and numerous pots and pans.

                    On May 29, 2019, without Hannan's knowledge or approval, Uehara

and Kidani filed an assignment of the registered trademarks "Agu a ramen bistro"

"Agu Ramen" and "Agu" with the United States Patent and Trademark Office,

purporting to assign the trademarks from AguPlus to Agu Express. See Trademark

Assignment Agreement dated May 29, 2019.                 The Trademark Assignment

Agreement, lists all trademarks that were being assigned to Agu Express including,




6065150119-110UKG
                                            -12-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 12 of 41
"AGU",the"AGU"logo,"AGU RAMEN","AGU Ramen","AGU a ramen bistro",

"AGU a ramen bistro" logo,"WE LIVE RAMEN",and "FOLLOW THE PIGGIE".

                       The Trademark Assignment Agreement was signed by Uehara, on

 behalf of AguPlus, and Kidani, on behalf of Agu Express without Harman's

knowledge or consent.

          C.           Uehara and Kidani used the Kabala Property to Obtain Funding
                       for their Expansion Plans.

                       As stated above, pursuant to the iyo Stock Purchase Agreement,

AguPlus became the owner of all of the shares of Agu-V, Inc., formally known as

Iyo Seimen, USA, Inc., which owned the real property located at 4490 Pahoa

Avenue, Honolulu, Hawaii(
                        "Kahala Property"
                                        ). Hannan considered the Kahala

Property to be a valuable business asset because, among other things, it was free and

clear ofany liens. Since Iyo Seimen USA,Inc. was a subsidiary ofAguPlus,Hannan

reasonably expected all decisions regarding the use of the Kahala Property would

require approval by both of AguPlus' Members.

                       Kidani and Uehara recognized the value ofthe Kahala Property for their

own private expansion plans. On or about February 23, 2018, Kidani approached

Finance Factors' Vice President/Business Development Manager for Residential

Loans for a personal loan to be secured by the Kahala Property.




606515v1119-1101.1KG
                                                 -13-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 13 of 41
                      On or about May 25, 2018, Uehara borrowed $1,000,000, in the form

 of a line of credit, from Finance Factors." Although it is alleged that Uehara

 purported to request the loan for the benefit ofIyo Seimen USA,Inc., the reality was

 that the loan was taken out to fund the competing entities and operations owned and

 operated by Uehara and Kidani. Additionally,Kidani took significant amounts from

 the Finance Factors' loan proceeds to pay himself for alleged legal services for

 Uehara and various entities. In order to get the loan, Uehara and Kidani pledged the

 Kahala Property to Finance Factors, which filed the Mortgage against the Kahala

Property which was recorded in the Bureau of Conveyances on June 1, 2017 as

 Document No. AXXXXXXXX. Between June 2018 and July 2019, Uehara and Kidani

 borrowed approximately $983,990.55 from Finance Factors and made transfers to

 themselves and their competing companies", including:



 10 The line of credit was evidenced by a Real Estate Accessline Agreement with
Finance Factors. The entire $1 million was disbursed at Uehara's direction between
June 2018 to June 2019. According to Finance Factors, Uehara did not make any
payments on the line of credit prior to Uehara's death in November 2019. In the
Mortgage, Security Agreement, Financing Statement and Fixture Filing
(
"Mortgage"   )filed against the Kahala Property, Uehara listed himself as Vice
President and Director of Agu-V.
 1 1 The disbursements ofthe $1,000,000 line of credit were as follows:
                           Airport Consulting Group           $10,000
                           Salt Lake City                      10,000
                           AguPlus                             77,000
                           Agu Express                         47,000
                           Agu Express                         30,000
                           Airport Consulting Group            10,000
                           Agu Express                         30,000


606515v1V10-1101JKG
                                                -14-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 14 of 41
                      a.   Six transfers payable to Agu Express, Inc. for a total of
                           $306,000.00;

                      b.   Three transfers that totaled $30,000.00 in application fees for
                           Agu Express,Inc.'s restaurant in the Salt Lake City, Utah airport;

                      c.   Five transfers to consumer credit card companies for a total of
                           $30,100.00, including three transfers for accounts maintained by
                           Kidani;

                      d.   Five transfers to Kidani Law Firm for a total of$64,741.50;

                      e.   Six transfers to Central Pacific Bank, a bank that AguPlus and
                           Agu-V, Inc. did not use to conduct their business, for a total of
                           $168,500.00;

                      f.   Two cash withdrawals for a total of$125,000.00;

                      g.   Sixteen transfers to Finance Factors for a total of$99,887.28;

                      h.   A transfer of $5,000.00 to Kala Holdings Corporation, a
                           company controlled by Kidani.


                           Agu Express                            65,000
                           Kidani Law Firm                        17,754
                           Agu Express                           130,000
                           AguPlus                               196,500
                           CPB                                    40,000
                           Agu Express                            30,000
                           CPB                                    47,000
                           Agu Express                            47,000
                           CPB                                    35,000
                           CPB                                    27,000
                           CPB                                    10,000
                           CPB                                     9,500
                           AguPlus                                77,600
                           Agu Express                             4,000
                                                   Total     $950,354.00



806515v111£1-110UKG
                                               -15-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 15 of 41
                      i.   A draw of $50,284 labeled "Kaya Settlement," which matched
                           the settlement payment owed to Iyo Seimen, less Kidani's legal
                           fees.

         D.           Without a Legitimate Business Plan, AguPlus' Business Failed.

                      In his haste to freeze out Hannan from his competing restaurants,

Uehara failed to exercise even the most basic care in operating AguPlus' business.

As of May 2019, AguPlus' financial condition was so dire that it failed to meet its

standard business obligations such as paying its employees, paying monthly rent and

paying its food vendors. As mentioned above, more than 12 employee wage claims

were filed against AguPlus by its employees.

                      Compounding matters, Uehara's gross mismanagement of AguPlus

resulted in essential food vendors only dealing with AguPlus on a cash-on-demand

basis instead ofthe customary credit basis that it was previously afforded. AguPlus

also defaulted on every lease for all of the Hawaii locations and some of the Texas

locations.

                      Uehara and his company, Agu Ramen LLC, had no plans to replace the

lost revenue due to all of the restaurant closures, nor did they have a business plan

for AguPlus. Of course, Uehara and Kidani actually stood to benefit by AguPlus'

demise since it was a competitor to the Agu Ramen shops they were in the process

ofsetting up under their separate ownership.




606515v1119-110LIKG
                                              -16-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 16 of 41
         E.          Hannan Discovers Uehara and Kidani's Attempt to Steal the
                     Isenberg Restaurant from AguPlus and Obtains An Injunction.

                     By the first quarter of 2019, the Isenberg Restaurant was the only

profitable location of AguPlus' business. Uehara and Kidani decided to remove it

from the ownership of AguPlus and to move it into an entity outside of Hannan's

control.

                     On June 22, 2019, Kidani formed an entity called Agu Isenberg, LLC

(
"Agu Isenberg"
             )through a filing with the DCCA and assisted Uehara by opening a

separate bank account for that entity with First Hawaiian Bank ("FHB") for Agu

Isenberg, where sales from the Isenberg Restaurant were deposited.

                     On June 26, 2019, Uehara notified certain employees of AguPlus by

email that, "Agu Isenberg is proceeding onward with new commitment by new

investors that support all of you; thank you for your continued patience and

commitment as we move forward."

                     On June 27, 2019, Uehara, without the knowledge or consent of

Hannan, instructed AguPlus' HR management company to: (1)change the payroll

from AguPlus to Agu Isenberg,(2)change the bank account from AguPlus to Agu

Isenberg's new account, and (3) change payroll processing service from AGUPIus

to Agu Isenberg as one store with less than 15 employees.

                     Employees of AguPlus reported these odd messages to Hannan,

concerned that Uehara was up to something illegal. He was. As soon Hannan

6065160119-110‘JKG
                                             -17-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 17 of 41
 discovered this scheme to steal the Isenberg Restaurant, Hannan filed its Complaint

 with the United States District Court of Hawaii entitled Hannan Ribiyou

Kabushikigaisha v. Agu Ramen LLC, et. al., Civil No. 19-00379 (D. Hawaii) to

obtain, among other things, an injunction against Uehara.

                       On July 15, 2019, Hannan obtained a temporary restraining order

("TRO")from the U.S. District Court, thereby preventing Uehara from completing

the Isenberg Restaurant conversion.

                       Notably, the Court found in the TRO that, based upon the evidence

presented, Uehara took control ofthe Isenberg to further his own financial interest:

                       For purposes ofthis Motion, Plaintiff has established that:
                        1)Uehara caused a new entity, AGU Isenberg, to be
                       formed without the required consent of Plaintiff under the
                       Operating Agreement; 2) Uehara caused a new bank
                       account to be opened for AGU Isenberg; and 3) Uehara
                       intends to operate AGU Isenberg as a restaurant separate
                       from AGUPIus. That is, the fair inference from the
                       evidence presented is that, without Plaintiff's knowledge
                       or permission, Uehara has taken control of the AGUPIus
                       Isenberg restaurant for his own financial interest. These
                       actions were taken without the approval of Plaintiff as
                       required by the Operating Agreement, and are inconsistent
                       with the rights of a 10% interest member. These facts thus
                       establish a likelihood of success on Plaintiff's claims of
                       breach of fiduciary agreement, unjust enrichment, and
                       fraud.

During the one-year period prior to November 29, 2019, Mr. and Mrs. Uehara,

and/or their affiliated entities, received at least $776,473.00 from AguPlus and at

least $90,145.25 from Agu-V.


606515v1119-1101.1KG
                                                 -18-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 18 of 41
          F.          Uehara's Death and the Appointment of a Replacement Manager.

                      As discussed above, after the U.S. District Court case was filed, Hannan

engaged in settlement discussions with Uehara and Kidani and attended a court-

ordered mediation with Uehara about his resignation as Manager of AguPlus,

appointing a replacement manager, and authorizing the filing of Chapter 11 cases

for AguPlus and Agu-V.

                      Although he was very sick, Uehara initially refused to give up control

as manager of AguPlus until just a few days before his death.

                      On Saturday, November 16, 2019, Kidani delivered Uehara's signature

on a Corporate Resolution in which he resigned as manager of AguPlus, appointed

Rika Takahashi as his replacement manager, authorized the hiring of bankruptcy

counsel, and authorized the chapter 11 filings by AguPlus and Agu-V.

                      On Tuesday, November 19, 2019, Kidani notified Hannan's counsel of

Uehara's passing.

         G.           AguPlus and Agu-V,Inc. File for Bankruptcy.

                      Hannan knew that the best way to preserve the value of AguPlus and

Agu-V was to put them both into a chapter 11 bankruptcy case. That is because the

Bankruptcy Code has various requirements that would force AguPlus and Agu-V to

reveal all of their assets and liabilities, and provides various remedies to recapture

or avoid unauthorized or illegal transfers that occurred before the bankruptcy.



606515v1119-1101JKG
                                                -19-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 19 of 41
 Hannan also knew that AguPlus was in need ofcash in order to keep the restaurants

operating. Therefore, Hannan agreed to loan the Debtors up to $250,000 to continue

to fund the operations ofthe restaurants, and pay employees.

                     The new Manager of AguPlus,Rika Takahashi, had plans to reopen the

Isenberg Restaurant because it had been so successful before the filing, and she knew

it had the potential to be successful again. Hannan believed that the bankruptcy

filing would preserve value for the benefit of all creditors.

                     On November 29, 2019, AguPlus and Agu-V filed separate petitions

for chapter 11 bankruptcy reliefand soughtjoint administration oftheir estates(Dkt.

No. 20).12 AguPlus and Agu-V filed separate Schedules and Statement ofFinancial

Affairs(Dkt. Nos. 75 and 76).

                     At the time of the filing of the petitions, AguPlus had restaurant

operations at 3 locations in Texas.' As discussed above, although the Isenberg



12 Eventhough jointly administered, all pleadings were filed under Case No. 19-
01529. References to various pleadings are referenced as "Dkt. No. "in Case
No. 19-01529.

13 The three (3) operating       AguPlus restaurants in Texas were located at:
        • 5331 E. Mockingbird Lane, Suite 125, Dallas, TX 75206
        • 2130 Lone Star Drive, Sugar Land, TX 77479, and
        • 7340 Washington Avenue, Houston,TX 77007
  The Debtor had the following closed Texas locations:
        • Houston Office, 11238 Wilcrest Green Drive, Houston, TX 77042
        • 1809 Elridge Parkway S, Houston TX 77077

60651541119-110UKG
                                              -20-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 20 of 41
 Location was closed before the bankruptcy petitions were filed, post-petition, Rika

Takahashi reopened and maintained the Isenberg Restaurant until March 2020)

         H.          Events During the Bankruptcy Case.

                     On November 29, 2019 (the "Petition Date"
                                                             ), the day AguPlus and

Agu-V filed their petition for relief, Mr. Uehara had passed away less than two

 weeks earlier and at the time of his death, the Debtors' operations were in a chaotic

state.

                     Hannan advanced $250,000 as debtor-in-possession financing to pay

for insurance and provide funds to operate the Debtors' restaurants in Texas and




         •    9310 Westheimer Road, Houston,TX 77063
         •    1360 E. NASA Parkway, Houston, TX 77058
         •    514 S Mason Road, Katy, TX 77450
         •    23501 Cinco Ranch Boulevard, R100, Katy, TX 77494
         •    11248 Wilcrest Green Drive, Houston, TX 77042
  At the time ofthe filing ofthe petition, the following leases were the subject of
 14
state court summary possession complaints:
             • Virginia Lumapas Taran v. Ezogiku Inc., et. al., Civil No. 1RC19-1-
               00537(Honolulu District Court, State ofHawaii)
             • GGP Ala Moana LLC v. Iyo Seimen USA, Inc., et. al., Civil No.
               1RC19-1-5527(Honolulu District Court, State ofHawaii)
             • Roland Casamina v. AguPlus, et. al., Civil No. 1RC19-1-05938
              ( Honolulu District Court, State ofHawaii)
             • Kapolei v. AguPlus LLC, et. al., Civil No. 1RC19-1-04563(Honolulu
               District Court, State ofHawaii)
             • Pearlridge v. AguPlus LLC, et. al., Civil No. 19-1-05055(Honolulu
               District Court, State ofHawaii)

606515v1119.110UKG
                                             -21-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 21 of 41
Hawaii. See Dkt. No. 92. For the post-petition financing, Hannan received, among

other things, a junior lien on the Kahala Property and a superpriority administrative

claim against the Debtors.

                      Only 3 Texas locations, Washington, Mockingbird and Sugar Land,

were operative as of the Petition Date. All of the Hawaii leases were subject to

orders of summary possession and under § 666-13, Haw.Rev.Stat. and In re

Mechanical Unlimited,38 B.R. 818(Bankr. D. Haw. 1984), the Debtors could only

assume the lease of the Isenberg Restaurant since no order of summary possession

had been issued for the Isenberg Restaurant as of November 29, 2019, but all other

Hawaii leases had been terminated for non-payment under § 666-13.

                      As for Agu-V, the lease for the Ala Moana Restaurant had been

terminated and Agu-V had vacated the premises and made arrangements with

Finders Keepers dba Oahu Auctions'5 and Mr.David Brandt to auction the furniture,

fixtures and equipment("FF&E")at the Ala Mama location (Dkt. No. 120).

                      Agu-V's only other asset was the Kahala Property. Since the Kahala

Property was not being occupied, Agu-V sought authority to employ Locations Inc.

to sell the property. Locations Inc. was able to procure a purchaser at a price of

$1.71 million, despite the onset of the lockdown and the pandemic. The purchaser


 15 ByOrder ofJanuary 27,2020(Dkt. No.97) and April 15,2020(Dkt. No. 190),
Finders Keepers, dba Oahu Auctions was employed to sell the FF&E at the various
locations.

606515v1119-1101JKG
                                              -22-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 22 of 41
 paid the $1,710,000, and after commissions and costs, including delinquent real

 property taxes, the net sales proceeds were $1,558,867.78, were realized and the

 entire amount was deposited in First American Title, pending further order of the

Bankruptcy Court.

                    The sales proceeds from the Kahala Property are subject to orders to be

entered in these proceedings:

                (1)       AguPlus, LLC et al v. Finance Factors, Limited, Adversary
                          Proceeding No. 20-90013;

                (2)       Motion to Determine the Applicable Interest Rate of Secured
                          Claim ofFinance Factors, Limited and Determining the Amount
                          ofSales Proceeds to be Reserved(Dkt. No.367); and

                (3) Motion for a Surcharge of Sales Proceeds from 4490 Pahoa
                    Avenue, Honolulu, Hawaii(Dkt. No. 365).

                    As for operations, the Isenberg Restaurant, the original location, was

reopened in January 2020 and continued to operate for several months until the State

of Hawaii and City and County of Honolulu issued lockdown orders and the

restrictions on the "dine-in only" service were so severe that Agu could not survive

on "take-out" business only. Oahu Auctions conducted an auction of the Isenberg

Restaurant's FF&E. With the closing of the Isenberg Restaurant, all of AguPlus'

Hawaii locations were closed and all Hawaii leases were "rejected."

                    As of November 29, 2019, the 3 Texas locations continued to operate,

until the State ofTexas instituted a lockdown order and placed restrictions on dining-



6065150119-110UKG
                                              -23-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 23 of 41
 in services. As a result, the Sugar Land Restaurant and Mockingbird Restaurant

 were closed and the Washington Restaurant is currently winding down.

                     The FF&E for the Sugar Land Restaurant and Mockingbird Restaurant

 has been sold and/or consigned to a Texas restaurant equipment broker. All

restaurant operations have closed.

                     The Plan proposes to pay the allowed claims ofcreditors ofthe Debtors

from the proceeds of a Liquidating Trust to be established under the Plan. If

confirmed, the Plan will bind all persons it provides for, whether or not they accept

this Plan,object to confirmation, file a proofofclaim or interest, or have their claims

or interests allowed in this case.

                     Upon confirmation of the Plan by the Bankruptcy Court, the cash,

tangible and intangible assets of both ofthe Debtors, including claims and causes of

action owned by the Debtors, will be transferred into a Liquidation Trust and

creditors ofthe Debtors will be paid, over time, based on the allowed amount oftheir

claims, from the assets ofthe Liquidation Trust.

                     The Plan will treat the Estates of the Debtors as being substantively

consolidated as of the Effective Date. Allowed claims of the Debtors' secured

creditors will be paid first, priority claims will be paid on the Effective Date in cash

in full, and unsecured creditors will be paid on a pro rata basis based upon a single




606515v1‘19-11OUKG
                                               -24-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 24 of 41
 list of unsecured creditors for both Estates. The equity interests in the Debtors will

 be extinguished on the Effective Date ofthe Plan.

                       The Plan will be administered by a Liquidation Trustee and all actions

taken under the Plan in the name of the Debtors shall be taken through the

Liquidation Trustee in accordance with the provisions of the Plan and the

Liquidation Trust Agreement.

                       The Liquidation Trustee may pursue litigation and the following

possible insider preference oftransfers to Mr. and Mrs. Uehara:

                             From AguPlus:      $ 776,473.00

                             From Agu-V:        $87,267.94

                       In addition, the Liquidation Trustee may pursue litigation against

recipients of the following disbursements made during the period between June

2018 and June 2019,from the Finance Factors line of credit.

                                     Airport Consulting Group             $10,000
                                     Salt Lake City                        10,000
                                     AguPlus                               77,000
                                     Agu Express                           47,000
                                     Agu Express                           30,000
                                     Airport Consulting Group              10,000
                                     Agu Express                           30,000
                                     Agu Express                           65,000
                                     Kidani Law Firm                       17,754
                                     Agu Express                          130,000
                                     AguPlus                              196,500
                                     CPB                                   40,000
                                     Agu Express                           30,000
                                     CPB                                   47,000
                                     Agu Express                           47,000
                                     CPB                                   35,000


606515v1119-1101.1KG
                                                 -25-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 25 of 41
                                    CPB                                      27,000
                                    CPB                                      10,000
                                    CPB                                       9,500
                                    AguPlus                                  77,600
                                    Agu Express                               4,000
                                                                  Total $950,354.00

                     In addition, during the 90-day period prior to these bankruptcy cases

(the"Preference Period"
                      ),the following transfers were made to non-insider trade

creditors. The Liquidation Trustee may pursue litigation against the recipients of

these transfers made during the Preference Period:

                     From AguPlus SOFA

                                                                                   Total
                                           Vendor             (September — November 2019)
                              1. Hambling Properties                         $ 39,861.45
                             2. Wismettac USA                                  24,941.98
                             3. Sysco                                          21,206.73
                             4. Hawaiian Electric                              20,834.40
                              5. Heartland Payment System                      20,540.61
                             6. The Gas Company                                19,164.38
                             7. JFC International                              16,870.56
                             8. Reliant Energy                                 14,999.06
                             9. Eiger LLC                                      13,922.53
                             10. CPUS Mockingbird, LP                          13,783.95
                             1 1. Restaurant Depot                            12,9238.01
                             1 2. HMAA                                          9,348.16
                             1 3. Wage Standards Division                       9,114.07
                             1 4. Aircon Refrigeration                          7,500.00
                             15. Ecolab                                         7,180.38
                                                        Total               $368,506.27

                     From Agu-V SOFA

                                     Date           Payee                 Amount
                                12/4/2018     Agu Express, Inc.             $1,500.00
                                1 2/5/2018    Agu Express, Inc.              1,000.00
                                12/14/2018    Agu Express, Inc.             10,000.00


605515v1119-110UKG
                                                  -26-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 26 of 41
                                 12/24/2018    Chase                      4,000.00
                                 1 2/27/2018   American Express          15,000.00
                                 1/10/2019     American Express           9,021.91
                                 1/24/2019     American Express           6,500.00
                                 1/29/2019     Chase                      2,650.00
                                 2/4/2019      American Express           1,950.00
                                 2/7/2019      Agu Express, Inc.          6,000.00
                                 2/14/2019     Chase                      2,750.00
                                 2/15/2019     Discover                   2,000.00
                                 2/28/2019     American Express           3,400.00
                                 3/13/2019     American Express           3,251.03
                                 3/25/2019     American Express           2,500.00
                                 5/13/2019     American Express           3,000.00
                                 6/3/2019      Chase                        850.00
                                 6/14/2019     Agu Express               11,000.00
                                 6/20/2019     American Express             800.00
                                 6/28/2019     American Express              95.00
                                                             Total      $87,267.94

                      Additionally, the Liquidation Trustee may pursue litigation against the

recipients ofAgu-V's funds that were deposited into a Central Pacific Bank account,

in order to make the following disbursements prior to the filing of the bankruptcy

cases, as follows:

        Agu Korea Inc.                                                  $ 173,000.00
        Agu Plus LLC                                                       46,845.00
        Airport Consult Group                                               5,000.00
        Akamai Development                                                 10,150.00
        AMEX - Grant Kidani                                                31,518.17
        BarclayCard - Grant Kidani                                          1,300.00
        CardMember Sery Web Pymt Payable, Accounts                            250.00
        Cash                                                                2,500.00
        Central Pacific Bank                                               36,446.00
        Chase Credit CRD Epay Amy H Kidani                                 26,700.00
        City and County ofHonolulu                                            390.38
        Craig Inouye                                                        2,082.00
        Finance Factors                                                     9,138.30
        Grant Kidani                                                        1,000.00
        Iyo Seimen USA Inc.                                                15,800.00


606515v1119-110\1KG
                                                 -27-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 27 of 41
         Kala Holding Corp                                                    11,200.00
         Kidani Law Firm                                                       1,000.00
         KLF Accounts                                                          6,293.34
         Paid NSF/OD Fee Insufficient Funds                                      160.00
         PayPal Agu Ramen                                                          0.14
         Penny Kidani                                                          3,300.00
         Ruben Baloticopo                                                        700.00
         Ruben Santos                                                            500.00
         Secretary of State - California                                          75.00
         Tawa Inc.                                                               480.00
         Wayne Luke                                                            5,000.00
         Welcome Market Inc.                                                     955.00
         Wire Transfer Fee                                                       445.00

         Total                                                            $ 392,228.33

                       The Debtors retained David Brandt of Finders Keepers Etc. dba Oahu

Auctions(
        "Oahu Auctions")to sell the personal property of both AguPlus and Agu-

V, which Application was approved by the Court(Dkt. No. 54).16


IL        SUMMARY OF PLAN

          A.           TREATMENT OF CLAIMS AND INTERESTS

                       Article I ofthe Plan divides creditors into the groups listed below. Pre-

petition equity interests of the Debtors are eliminated per § 1141 of the Code. The

precise treatment proposed for each group is specified in this Disclosure Statement.




 E5 As per the Order, Oahu Auctions sold the personal property at the Isenberg
Restaurant, and filed its Report of Sale on June 10, 2020(Dkt. No. 276). Other
personal property is being sold, including equipment in Texas.

606515v1119-1101.1KG
                                                  -28-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 28 of 41
The claimants in each group or class are specified in the Exhibits. What follows is

only a summary. Please review the Plan carefully.

                     1.    Unclassified Claims

                     Some claims against the Debtors are unclassified (because they cannot

vote and, unless the claim holder agrees otherwise, their treatment is fixed by the

Bankruptcy Code). These unclassified claims include costs of administering this

bankruptcy case (Administrative Expense Claims), such as professionals' fees and

expenses and other administrative expenses granted by the Court. The last day to

file a request for payment of Administrative Claims is 30 days after entry of the

Order confirming the Plan (the"Confirmation Order"
                                                 )or such other date of as the

Court may order.

                     1.    Class 1: Claims Secured by Proceeds from the Sale of 4490
                           Pahoa Avenue Residence — Finance Factors

                     Class 1 consists of pre-petition claims secured by collateral or lien on

the proceeds from the sale of estate property or liens created by a Court order.

Finance Factors, Limited is the only claimant in Class 1 and asserts a lien against the

proceeds of the sale ofthe Kahala Property.


                     Notwithstanding its filing of proofs of claim against the Debtors,

Adversary Proceeding No.20-90013(the"Avoidance Action")has been filed by the

Debtors and Hannan objecting to Finance Factors' claim and seeking to avoid its



606615v1119-110UKG
                                                -29-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 29 of 41
lien. There is currently approximately $1,558,867 being held to satisfy the Class 1

claim, subject to distribution as allowed by the Court.

                     To the extent that Finance Factors' lien is avoided in the Avoidance

Action, its claim will be treated as a Class 4 non-priority general unsecured claim

and the proceeds from the sale ofthe Kahala Property will be treated under § 552 of

the Code.

                     2.    Class 2: Hannan Ribiyou Kabushikigaisha — Junior Lien
                           for Debtor-in-Possession Financing
                     Hannan Ribiyou Kabushikigaisha(
                                                   "Hannan"
                                                          )holds a secured Class 2

claim, created by Bankruptcy Court order, as ajunior lien on the sales proceeds from

the sale ofthe Kahala Property, and a Super-Priority Administrative Expense Claim

for post-petition advances made to the Debtors. Hannan's Class 2 Claim will be

paid after any Allowed portion of the Class 1 Claim ofFF is paid.

                     3.    Class 3: Unsecured Priority Claims — 11 U.S.C.§ 507

                     An unsecured claim has "priority" if it is entitled to certain special

treatment under § 507. For example, if either of the Debtors owe you wages that

you earned within 180 days before the bankruptcy petition was filed on November

29,2019,then you may hold an unsecured priority claim for those unpaid wages.

                     Unpaid pre-petition claims of governmental entities, such State or

federal taxes, including taxes owed to the State of Hawaii and Texas or the federal




606515v1119-110UKG
                                               -30-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 30 of 41
 government, if such taxes are not post-petition Administrative Expense Claims, are

 unsecured priority claims.

                      Allowed Unsecured Priority Claims under section 507(a)(8) for taxes

(and secured claims under 11 U.S.C. § 1129(a)(9)(D)) will be paid over a period of

5 years from the Petition Date.

                      4.    Class 4: Non-Priority General Unsecured Claims.

                      If you hold a claim that is not secured and is not entitled to a priority,

then you hold a Class 4 general unsecured claim. This class is divided into two

subclasses. Class 4 contains all general unsecured claims other than any small

claims in Class 4A (claims below the amount of$2,000 that, for convenience, are to

 be paid in full on the Effective Date (as permitted by § 1122(b)). A creditor may

elect to be a Class 4A "convenience class" and be paid in full on the Effective Date

 by waiving any claim in excess of$2,000.00. Claims in Class 4 will be paid pro rata

from the proceeds in the Liquidating Trust, as administered by the Trustee of the

Liquidating Trust.

                      The Debtors have filed an Omnibus Objection to all Class 4 Claims that

 were scheduled on the Debtors' Schedules of Assets and Liabilities(
                                                                   "Schedules"
                                                                             )

and did not file a separate proofofclaim, which satisfied the requirements ofOfficial

Form 410, or if the Class 4 creditor did file a separate proof of claim, the Debtors

filed a separate objection to that proofofclaim. The creditors listed in the Omnibus



606515v1,419-110WHG
                                                 -3 I-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 31 of 41
Proof of Claim may file a response to the Omnibus Objection and file a proof of

claim substantially complying with the information required by Official Form 410

and complying with Rule 3001(f).

                       2.    Class 5 - Interests

                       The membership interests in AguPlus and the stock ownership interests

in Agu-V will be terminated under § 1141 of the Code upon confirmation of the

Plan.

          B.           EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                       Article II of the Plan governs the assumption and/or rejection of

"executory" contracts (a contract is generally defined as executory when both a

Debtor and the other party to the contract have not yet fully performed their

obligations, and the unperformed obligations of both parties are significant enough

that either party's breach would excuse the other party from performing). All ofthe

restaurant leases have been rejected by Court order and other leases have been

rejected by operation oflaw. Exhibits to this Disclosure Statement specify whether,

on the Effective Date, there are any executory contracts or unexpired leases, not

previously rejected, which will be "rejected"(meaning that Debtors will no longer

perform under the agreement, and the other party can file a claim for damages

resulting from that rejection(§ 502(g)) within 30 days after the Effective Date ofthe

Plan.



606515v1119-1101.1KG
                                                   -32-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 32 of 41
                      None ofthe pre-petition leases or executory contracts will be assumed.

To the best ofthe Plan Proponents' knowledge, all executory contracts have expired

or have been terminated.

          C.          MEANS OF IMPLEMENTATION

                      Article III of the Plan explains how the Debtors will implement the

Plan.

                      The Plan provides that the cash, tangible and intangible assets of both

ofthe Debtors,including claims,causes ofaction, rights ofsetoffand other legal and

equitable defenses ofthe Debtors and their Estates(collectively,"Causes ofAction"
                                                                                )

will be transferred into a Liquidation Trust for the benefit of holders of all Allowed

Claims, as set forth in the Plan.

                      Creditors of the Debtors will be paid, over time, based on the allowed

amount of their claims, from the assets ofthe Liquidation Trust. The Plan will treat

the Estates of the Debtors as being substantively consolidated. Allowed claims of

the Debtors' secured creditors will be paid first, priority claims will be paid on the

Effective Date in cash in full, and unsecured creditors will be paid on a pro rata basis

based upon a single list of unsecured creditors for both Estates. The equity interests

in the Debtors will be extinguished on the Effective Date ofthe Plan.

                      The proceeds will be distributed by the Liquidating Trustee as per the

Plan.



606515v1 9-110%.IKG
                                                -33-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 33 of 41
          D.           EXIT FINANCING FROM HANNAN

                       On the Effective Date, the Debtors will enter into a credit facility with

Hannan in the amount of up to $500,000, or such other amount approved by the

Court (the"Exit Facility"
                        )on substantially the same terms as the prior financing

(including a super-priority administrative expense claim and the liens described

 below), to provide the funding necessary to satisfy the Plan's cash payment

obligations on the Effective Date.

                       Hannan's existing Class 2 Claim of $250,000.00, plus applicable

 interest, attorney's fees and costs, will be increased by an amount equal to the

amount of the Debtors' draw on the Exit Facility to make required cash payments

on the Effective Date.

                       Hannan's Exit Facility will be secured by ajunior lien on existing assets

subject to a senior lien, and by a first-priority lien on all assets not subject to an

existing lien, as established by the Court.

                       As a condition to providing the Exit Facility, Hannan will receive a full

and general release of all claims arising before the Effective Date.

          E.           DISCHARGE;EFFECTS OF CONFIRMATION

                       Article IV ofthe Plan provides that the Debtors will not be discharged

as provided in § 1141(d).




606515v1119-1101.1KG
                                                  -34-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 34 of 41
                      Article IV of the Plan also specifies certain effects of confirmation,

 including that creditors are prevented from attempting to collect pre-confirmation

 obligations not in accordance with the terms ofthe Plan.

          F.          GENERAL PROVISIONS

                      Article V ofthe Plan includes General Provisions, such as how the Plan

 can be modified, and a provision that ifthe Plan complies with certain technical rules

 then it can be confirmed even if one or more classes of creditors or interest holders

 vote to reject the Plan(§ 1129(b)).


III.      VOTING ON PLAN,AND OBJECTIONS

          A.          WHO MAY VOTE

                      You are entitled to vote on the Plan unless: (1) your claim or interest

 is Disputed (as defined in the Plan); (2) your class is to receive no distribution

(presumed to reject the Plan), such as the interest holders of the Debtors;(3) your

class is "unimpaired"(presumed to accept the Plan — see Exhibits to this Disclosure

Statement for the proponent's designation of which classes are "impaired")(§ 1124);

or(4) your claim is unclassified (and thus is required by law to be paid in full)(§§

 1 123(a)(1)& 1129(a)(9)(A)& (C)).

                      If your claim or interest is Disputed then you must file a motion to have

 your claim allowed for voting purposes(you must do that soon,so that your motion

can be heard before votes are counted)(Rule 3018(a)).


606515vI119-1101JKG
                                                 -35-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 35 of 41
         B.         WHO MAY VOTE IN MORE THAN ONE CLASS

                    If your claim has been allowed, in part, as a secured claim and, in part,

as an unsecured claim, or if you otherwise hold claims or interests in more than one

class, you are entitled to accept or reject the Plan in each capacity and you should

return one ballot for each claim or interest.

        C.          HOW TO VOTE

                    Fill out and return the attached ballot(if you are entitled to vote)so that

it is received by the deadline established by the Bankruptcy Court and according to

the instructions in the enclosed order and notice regarding voting and procedures.

        D.          EFFECT OF VOTE

                    The Plan will be confirmed only if(1) it is accepted by each impaired

class, or(2) it is accepted by at least one impaired class (without counting the votes

of"insiders," as defined in § 101(31)) and the court determines that the Plan is "fair

and equitable"(as defined by § 1129(b))to all rejecting classes of creditors, and (3)

it meets all of the other legal requirements for confirmation. A class of creditors

accepts the Plan if a majority in number and at least two-thirds in dollar amount of

the claims in that class are timely voted in favor of the Plan (§ 1126(c)). Equity

interests ofthe Debtors are presumed to reject the Plan and will not receive anything

under the Plan.




606515v1119-11NKG
                                                -36-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 36 of 41
         E.          SOLICITATION OF VOTES

                     Nobody is permitted to solicit your vote to accept or reject any plan

 during the bankruptcy case unless, at or before the time ofthe solicitation, you have

 been provided with the plan or a summary of the plan and a written disclosure

statement that has been approved by the court as containing adequate information

for you to make an informed judgment about the plan. Then any person may solicit

 your vote for or against the Plan.

         F.          WHO MAY OBJECT

                     Even if you are not entitled to vote, you can object to confirmation of

the Plan if you believe that the requirements for confirmation are not met(and if you

are a party in interest in this bankruptcy case). For the deadlines and procedures,see

the enclosed order or court-approved notice.

IV.      OTHER INFORMATION

         A.          BACKGROUND/RISK FACTORS

                     Included with this Disclosure Statement are a brief description of:

(1) Debtor's history, the events leading to the chapter 11 bankruptcy, and other

 relevant history of Debtor's business and financial affairs; (2) significant events

 during the bankruptcy case; and (3)a description of the Liquidation Trust and how

 it works.




6065150119-1101-MG
                                               -37-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 37 of 41
         B.          LITIGATION

                     The Liquidation Trustee might sue you if, for example, you received a

transfer of any funds from the Debtors or received any other property from the

Debtors that is avoidable under the Bankruptcy Code. Other types of claims also

 may be made, and the Plan Proponents have not completed an investigation, but

there may be anticipated and pending legal proceedings by the Liquidation Trustee.

                     The major litigation is Case No. 19-00369 (D. Hawaii), being

prosecuted by Hannan and other related litigation described in the JPA. As to

avoidance claims not covered by the JPA, there are four (4) pending cases, which

 may result in the Liquidation Trust receiving proceeds to be distributed.

                 (1)       Hannan Ribiyou Kabushikigaisha v. Personal Representative
                           ofthe Estate ofHisashi Teddy Uehara, et al., Civil No. 20-
                           0000198 DEO in the Circuit Court of the First Circuit, State of
                           Hawaii (the"HUFTA Action"  );

                 (2)       Hannan Ribiyou Kabushikigaisha v Personal Representative
                           ofthe Estate ofHisashi Teddy Uehara, et al., No. 20-DCV-
                           272740 in the District Court for the 434th Judicial District of
                           Fort Bend County,Texas(the"TUFTA Action"        );and

                 (3) AguPlus, LLC, et al. v. Finance Factors Limited, Adversary
                     No. 20-90013 in the United States Bankruptcy Court for the
                     District of Hawaii (the"FF Adversary" ).

                 (4)      In re Estate ofHisashi Uehara aka Hisashi Teddy Uehara,
                          Case No. 20-CPR-034205 (District Court for the 434th Judicial
                          District of Fort Bend County, Texas)(the"Probate Case").




606515v1V19-110UKG
                                               -38-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 38 of 41
                      This does not include all of the avoidable claims. A list of potential

defendants of claims of the Debtor's Estates can be found on Schedule "1" to the

Plan.

          C.          FEASIBILITY

                      The Plan cannot be confirmed unless the court finds it feasible. The

Plan Proponent believe the Plan is feasible because, both on the Effective Date and

for the duration of the Plan, the Liquidation Trustee will have sufficient proceeds

from the Liquidation Trust to make distributions according to the Plan.

                      The litigation cases which are the subject ofthe WA have been initiated.

The law firms of Goodsill Anderson Quinn & Stifel and Gus G. Tamborello, P.C.

have been employed as special counsel per orders ofthe Court.

                      Hannan will provide Exit Financing to satisfy the monetary

requirements for paying priority claims at confirmation. Expenses ofthe Liquidating

Trust will be paid either from the Exit Financing or from recoveries in litigation.

          D.          TAX CONSEQUENCES OF THE PLAN

                      1.    Tax Consequences to the Debtors

                      The Debtors do not believe that there are any tax consequences based

upon the Plan's implementation, including, but not limited to, tax attribute reduction

and the recognition ofgain or loss on any transfer ofthe Debtors' assets.




806515v1119-1101JKG
                                                -39-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 39 of 41
                      2.    Tax Consequences to Holders of Claims and Interests

                      You should consult your own accountant, attorney and/or advisors as

to the tax effect to you ofany Plan transactions.

         E.           LIQUIDATION ANALYSIS

                      The Plan cannot be confirmed unless the court finds that, for each

 impaired class of claims or interests that has not accepted the Plan, the class will

receive or retain no less than if Debtors' bankruptcy estate were liquidated under

chapter 7 ofthe Bankruptcy Code.

                      The Debtors assets include $1,558,867 held for the adjudication of the

alleged secured claim of Finance Factors, Limited against Agu-V, Inc. which is

subject to an objection by the Debtors and Hannan in Adv. Proc. No. 20-90013.

Hannan has ajunior lien on those proceeds as per the Court order approving Debtor-

in-Possession financing, subject to any recovery for the estate under § 552.

                      The Liquidation Trust will be funded by the Exit Financing and

proceeds from the litigation described in the WA and any avoidance claims

prosecuted by the Liquidation Trust.

         F.           SPECIAL PROCEDURES

                      This Disclosure Statement and the accompanying Plan, with exhibits,

are the principal documents for Debtors' proposed financial restructuring, but the

court may authorize more lengthy documents to be filed separately (a Plan



606515v1119-110LIKG
                                                -40-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 40 of 41
supplement), or may authorize shorter documents to be served on some classes.

 Streamlined procedures are encouraged, both to save costs and because that may

 provide creditors and other parties in interest with more meaningful disclosure. For

example, the court may consider: (1)whether, instead of receiving the full Plan and

Disclosure Statement, some classes should receive a "court-approved summary"

such as a brief table showing the proposed treatment of each class, with prominent

 instructions on how to request a copy of the full documents and/or review them

online (see § 1125(b) & (c) and Rule 3017(d)(1));(2) whether to establish special

procedures for transmitting documents and information (see Rule 3017(e)), (3)

 whether to adjust any deadlines (see Rule 9006(c)), and (4) whether to adopt any

other special procedures.

                     DATED: Honolulu, Hawaii, November 23,2020.


                                           /s/Jerrold K Guben
                                          JERROLD K. GUBEN
                                          Attorney for Plan Proponents
                                          AGUPLUS LLC and AGU-V,INC.




606515v1\14-110UKG
                                          -41-
U.S. Bankruptcy Court - Hawaii #19-01529 Dkt # 411 Filed 11/23/20 Page 41 of 41
